TEMPLETON CHINA WORLD FUND Broward Financial Centre 500 East Broward Boulevard/Suite 2100 Fort Lauderdale, FL 33394-3091 Facsimile 954.847.2288 Telephone 954.527.7500 October 28, 2010 Filed Via EDGAR (CIK #0000909226) Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Templeton China World Fund ("Registrant") File Nos. 333-104602 & 811-07876 Ladies/Gentlemen: On behalf of the above-referenced Registrant, submitted herewith under the EDGAR system, please find Post-Effective Amendment No. 8 to the Registrant's Registration Statement on Form N-1A (the "Amendment"), which is being filed under the Securities Act of 1933, as amended (1933 Act), and the Investment Company Act of 1940, as amended. The filing has been made in order to bring the financial statements and other information up to date as required by the federal securities laws and to comply with the amendments to Form N-1A requiring a summary section at the front of the statutory prospectus. Pursuant to Rule 485(a) under the 1933 Act, the Amendment will become effective on January 1, 2011. Please direct any comments or questions regarding this filing to Kristen Ives, Esq., at (215) 564-8037. Sincerely yours, Templeton China World Fund /s/ROBERT C. ROSSELOT Robert C. Rosselot Vice President and Secretary RCR/dac
